Citation Nr: 1809655	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Whether new and material evidence has been received to reopen a claim for low back tendinitis.

2.   Entitlement to service connection for a bilateral hip condition, also claimed as bilateral leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1969 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in his February 2014 VA Form 9, Substantive Appeal, but he filed a withdrawal of this request in August 2014.


FINDINGS OF FACT

1.   An unappealed July 2005 rating decision denied a claim for service connection for low back tendinitis.

2.   Following the July 2005 rating decision, the Veteran did not submit any evidence within one year of the issuance of the decision.

3.   New and material evidence has not been received since the last final denial with regard to entitlement to service connection for low back tendinitis.

4.   The evidence does not demonstrate that a bilateral hip condition, also claimed as bilateral leg condition, had its onset during active duty service, manifested within one year of service, or is otherwise etiologically related to service.





CONCLUSIONS OF LAW

1.   The July 2005 rating decision denying service connection for low back tendinitis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.   Evidence received since the last final denial on the issue of service connection for low back tendinitis is not new and material; the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.   The criteria are not met to establish service connection for a bilateral hip condition, also claimed as bilateral leg condition.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

For the petition to reopen the claim seeking service connection for a low back condition, VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  38 C.F.R. § 3.159(c)(4)(iii).  

Regarding the claim of service connection for a bilateral hip condition, also claimed as bilateral leg condition, the Veteran was not afforded a VA examination; however, one was not required for this claim.  The record does not indicate an association between a current hip or leg condition and the Veteran's service.  Thus, a VA examination is not required.  38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Neither the Veteran nor his representative has raised any other issue regarding the duty to assist.  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

A.   Low Back Tendinitis

A claim for service connection for low back tendinitis was originally denied in a July 2005 rating decision based on a finding that there was no nexus between the Veteran's military service and his current disability.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus, 3 Vet. App. at 513.

The Board finds that the Veteran has not submitted new and material evidence regarding his back strain since the July 2005 rating decision denying service connection.  At the time of the July 2005 rating decision, the record contained evidence indicating the Veteran had current disabilities in the form of a lumbosacral strain and lumbar paraspinal tendinitis with associated degenerative changes.  There was also evidence of an in-service injury in an auto collision in 1969.  However, there was no evidence of a nexus between the current disabilities and the in-service injury.

New evidence has been submitted or received since the July 2005 rating decision.  However, none of the new evidence is also material.  

In June 2015 the VA received treatment records from a private care provider reflecting treatment of the Veteran in 1992 and 1993.  These records primarily discussed the Veteran's ankle surgery at that time, but they also mentioned his lower back.  A November 1992 record indicates that the Veteran's lumbosacral spine flexion was limited to 75 degrees.  These records are evidence of a current disability which was established at the time of the July 2005 rating decision.  Therefore, they do not relate to an unestablished fact necessary to substantiate the claim and could not reasonably substantiate the claim if it were to be reopened.

VA treatment records indicate that the Veteran complained of back pain in August, October, November, and December 2007.  The VA treatment records also discuss an X-ray examination of the Veteran's spine from July 2007.  The radiologist indicated that there had been no change in the Veteran's lumbosacral spine since May 2007, that the extra bone density seen posterior to the sacrum and the separation of an old fracture of the distal coccyx were chronic changes, and that the flexion and extension views did not show any listhesis.  Notes indicate that the Veteran first reported back pain to the VA in the year 2000.  These records, also, are evidence only of a current disability and do not relate to an unestablished fact necessary to substantiate the claim.

The Veteran saw a private care provider concerning his back pain in September 2010.  The provider noted the Veteran's antalgic gait and noted that the Veteran said that he believed his injury was from an auto accident.  The Veteran also said that he had been involved in two such collisions in the five years prior to this September 2010 meeting.  In March 2011 the Veteran requested medication for his chronic back pain, and in May 2012 the Veteran described his back pain as positional with bending or lifting, without radiation down the legs.  These records are evidence of a current disability and do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To the extent that these records can be interpreted to contain allegations by the Veteran that his back disability is related to an in-service injury, the Veteran had made such allegations prior to the July 2005 decision.  Therefore, such allegations are redundant of previously submitted evidence and are not new.   

VA treatment records from 2010 through 2012 show that the Veteran received prescriptions for back pain in September 2010 and February 2012.  The Veteran complained of increased back pain in May, July, August, September, and October 2012.  An X-ray of the Veteran's back in April 2012 was deemed unremarkable by the physician, and an MRI in October 2012 showed no herniated disc and no narrowing in his spinal column.  These records also only show current treatment for a back disability and do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the standards under 3.156(a) are not met and the Veteran's claim for service connection for a back strain is not reopened.  Shade, 24 Vet. App. at 110 (2010).

B.   Bilateral Hip/Leg Condition

The Veteran asserts that he suffers from an unspecified bilateral hip condition, also claimed as bilateral leg condition, due to his military service and thus he is entitled to service connection.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as arthritis, is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity of symptoms pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, VA treatment records from September 2012, February 2012, and September 2011 show that the Veteran reported hip pain.  VA treatment records also generally note diagnoses of unspecified idiopathic peripheral neuropathy and knee arthralgia.  A July 2012 VA treatment record reflects the Veteran reported having long standing bilateral leg numbness and the assessment was possible neuropathy in the feet.  Therefore, the record reflects the Veteran has current bilateral leg conditions.  

Regarding an in-service event, the Veteran's service treatment records (STRs) reflect that he was in an auto accident during service; however, he did not complain of having any pain or other symptoms related to the hips or lower extremities at the time of or as a result of the accident.  STRs also do not otherwise indicate that he was seen for any hip or lower extremity complaints during service.  On November 1970 separation examination, the lower extremities were clinically noted to be normal.  The Veteran also has not alleged that any hip or lower extremity condition is related to an auto accident during service, nor has he provided any lay statements regarding any event in service related to the legs or hips.  

Therefore, a preponderance of the evidence is against a finding that there was an in-service event related to a bilateral hip or leg condition, including regarding the knees or feet.

Notably, even if the auto accident were viewed as an in-service event, there is no indication that any of the Veteran's current hip or bilateral leg conditions are related to the documented auto accident.

To the extent the Veteran has alleged that he has a bilateral hip or leg condition that is related to his service, his statements alone are not competent evidence to determine the etiology of a condition.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the probable etiology of a bilateral hip or leg disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran has not demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a bilateral hip condition, also claimed as bilateral leg condition, must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for low back tendinitis, the appeal is denied.

Service connection for a bilateral hip condition, also claimed as bilateral leg condition, is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


